Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1-28-2020 and 6-21-2021 are considered by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on 6-28-2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Numbers: 9565537, 10298740, 10587746 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s arguments, see Amendment, filed 6-21-2021, with respect to claims 26-37 have been fully considered and are persuasive.  The rejections(s) in the previous office action have been withdrawn. 
Allowable Subject Matter
Claims 26-37 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent Claim 26 is allowable over the prior art of record since the cited references, in particular Kahn (US PGPUB 2013/0294443), do not teach or suggest: "...detecting, at a network element of a wireless, cellular, or data network of a Mobile Operator, that a call from the calling mobile device to the called mobile device over the wireless, cellular, or data network of a Mobile Operator was a missed call; preparing, at the wireless, cellular, or data network of the Mobile Operator, a message package comprising a plurality of selectable message options for sending to the called mobile device, wherein preparing comprises: determining a date of the call from the calling mobile device to the called mobile device; determining whether the date falls in a specified date range; and when the date falls within the specified date range, including a holiday message option, comprising contents related to a holiday within or near the specified date range, in the plurality of selectable message options; sending, via the wireless, cellular, or data network, the message package to the calling mobile device, wherein the message package comprises first instructions to display the plurality of selectable message options, thereby prompting the user of the calling mobile device...", along with the other limitations in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see references listed on the PTO-892 Form.
Any response to this action should be mailed to:

Commissioner for Patents
P.O. Box 1450
Alexandria, VA  22313-1450

Or faxed to:

(571) 273-8300 (for formal communications intended for entry)


Or call:

(571) 272-2600 (for customer service assistance)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HASHEM whose telephone number is 571-272-7542.  The examiner can normally be reached on Monday and Thursday, 9 a.m. to 5 p.m. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).






/LISA HASHEM/            Primary Examiner, Art Unit 2653